Citation Nr: 0816425	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  99-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of an 
injury of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1965, from December 1965 to December 1968 and from 
April 1969 to April 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2001.  

The case was remanded by the Board in March 2001, December 
2004, and September 2006.  


FINDING OF FACT

An acute left knee injury during service is not shown to be 
related to any continuing or current left knee pathology, 
including the residuals of a total left knee replacement due 
to arthritis.  


CONCLUSION OF LAW

A chronic left knee disorder was neither incurred in nor 
aggravated by service nor may arthritis of the left knee 
requiring a total left knee replacement be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in December 2003, December 2004 and 
December 2006 the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the December 2006 VCAA letter the veteran was 
furnished all necessary notifications.  

In response to several requests by the Board, the RO/AMC made 
attempts to obtain all of the veteran's private treatment 
records, including records from a physician who the veteran 
testified at his hearing on appeal had told him that the 
current left knee disorder was related to the injury 
sustained during service.  Attempts to obtain these records 
have not been successful and the Board finds that all 
appropriate development has been undertaken.  In part, forms 
submitted to the appellant for release of the private records 
were not returned, and he has not separately provided those 
records.  VA cannot obtain those records without his 
assistance.  There is no showing that there are additional 
records or other evidence that should or could be obtained 
prior to entry of a decision at this time.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming the residuals of a left knee injury 
that he testified occurred during combat in Vietnam in 1966.  
The Board has reviewed all of the evidence of record, which 
includes the service treatment records, treatment records 
from private physicians, VA outpatient treatment records and 
the reports of VA compensation examinations.  After review of 
the evidence, the Board is not able to find a basis to 
establish service connection for the veteran's left knee 
disorder.  

Service treatment records show that the veteran sustained an 
injury of his left calf in November 1966 while loading a 
train of howitzer weapons.  The impression at that time was 
bruised medial gastroc.  On examination for separation from 
service in 1972, a scar of the left knee was noted.  There 
are no additional records of treatment for a left knee 
disorder prior to January 1984 at which time it was noted for 
clinical purposes that the veteran had developed pain and 
swelling in the left knee about two or three weeks prior and 
could not recall any injury of the knee, either recent or 
remote.  A left arthroscopy and medial meniscectomy was 
performed in July 1984.  Additional records, dated in 1996 
and 1997, show that the veteran was found to have marked 
tricompartmental degenerative changes with synovial 
osteochondromatosis.  A total left knee replacement was 
performed.  In a statement dated in November 1999, the 
veteran was being seen as follow-up to the surgery and it was 
reported that he had sustained an initial injury of the left 
knee while in the military in Cambodia in 1966.  

An examination was conducted by VA in April 2006.  At that 
time, the veteran's complete medical history was reviewed in 
detail.  After examination, the examiner rendered an opinion 
that it was less likely than not that the veteran's current 
left knee disability is related to the in service injury 
sustained in November 1966 or any other in service event.  

The Board finds that the absence of clinical documentation of 
a left knee disorder for many years after service is 
probative evidence against a service relationship.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  As no chronic 
disability of the left knee, including arthritis, was 
manifested during service or within one year thereafter, and 
has not been otherwise shown to be related to service, the 
claim must be denied.  See Boyer v. West, 210 F.3d 1351 (Fed. 
Cir 2000).  


ORDER

Service connection for the residuals of an injury of the left 
knee is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


